Mr. Justice 'JEJutchison
delivered the opinion of the Court.
A registrar of property refused to enter a partial cancellation of a mortgage because of a marginal note concerning: The presentation of a notice of lis pendens; a refusal to record the same, and the entry of a cautionary notice for a period of one hundred and twenty days. The caveat discloses that plaintiffs in the pending action prayed for a money judgment or, in the alternative, for a decree adjudging them to be the exclusive owners of the mortgage in question and compelling an assignment to plaintiffs of such mortgage by the mortgagees named therein.
A mortgagor who, in the face of such a warning, has made a partial payment to the mortgagees and obtained from them a partial cancellation of the mortgage, is entitled to have that fact appear in the registry of property. A cancellation upon the record of whatever right, title and interest the mortgagees may have in the mortgage, would protect the mortgagor against possible assignment of the mortgage by the mortgagees to anyone other than plaintiffs in the pending action, and could not affect in any way the title of said plaintiffs in case they should turn out to be the true owners of the mortgage.
The ruling appealed from must be reversed.